Citation Nr: 1547052	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-11 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.

2. Entitlement to an initial compensable evaluation for chloracne.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel





INTRODUCTION

The Veteran had active military service from May 1966 to February 1987.  He has a Combat Infantryman's Badge among his awards and decorations.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

Review of the record reveals some documents in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

In his November 2009 claim, the Veteran noted submission of cardiac catheterization reports, among other records.  Subsequently, the Agency of Original Jurisdiction (AOJ) requested the Veteran identify his claimed disability, and he responded "sleep study consultation."  The AOJ accepted this as a claim for service connection for sleep apnea, which is currently on appeal.  However, construed liberally, the Veteran's November 2009 statement should also be read as an application to reopen a previously disallowed claim of service connection for heart disease.  As this issue has not yet been adjudicated by the AOJ, it is not currently within the Board's jurisdiction, and is therefore REFERRED to the AOJ for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for sleep apnea as directly related to his period of active service.  Specifically, he claims to have a longstanding history of heavy snoring and daytime sleepiness, for which he complained to doctors but received no formal diagnosis until an August 2007 sleep study.  Initially, the Board observes there appear to be significant VA treatment records that have not been associated with the claims file, including those which led to the August 2007 sleep study.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

In addition, the Veteran has submitted a private etiological opinion, which noted the Veteran's self-reported history of noxious snoring and intermittent fatigue, to which he reported to various military health providers.  The Veteran also reported that he and his wife had noticed that he displayed apneic symptoms while sleeping, though a timeframe for such symptomatology was not provided.  It is further unclear whether the Veteran continued to complain to health providers about his snoring and daytime fatigue after service separation, which was approximately 20 years prior to his formal diagnosis of sleep apnea.  If so, records related to such complaints and any treatment received have not been obtained.

The private medical opinion is based entirely on the Veteran's own reported history.  While not necessarily fatal to the Veteran's claim, given the current gap in the medical evidence of record, the Board is unable to assess the credibility of the Veteran's statements to his private physician and therefore cannot determine the probative value of this etiological opinion.  However, this private opinion does trigger VA's duty to assist and provide him a VA examination regarding the etiology of his claimed sleep apnea.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As a final note, the Board observes that, during the course of the instant appeal, service connection for chloracne has been granted.  See April 2011 rating decision.  Thus, the question of entitlement to service connection for chloracne has been fully resolved in the Veteran's favor and is no longer in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  However, In August 2011, the Veteran submitted a VA Form 9, noting an appeal of chloracne.  While the Veteran did not specifically state he disagreed with the noncompensable evaluation assigned to his chloracne, construed liberally, it is reasonable to interpret the August 2011 VA Form 9 as such and the Board will accept it as a timely notice of disagreement with respect to the initial evaluation assigned for chloracne.  The proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to this issue.  38 C.F.R. § 19.26 (2015).  The Veteran will then have the opportunity to file a substantive appeal if he wishes to complete an appeal of this issue.

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case as to the issue of entitlement to an initial compensable evaluation for chloracne.  The Veteran and his representative should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of any issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202 and 20.302(b).  If a timely substantive appeal is not filed, this claim should not be certified to the Board.

2. Contact the Veteran and request he identify all medical providers who have treated him for symptoms of snoring and/or daytime drowsiness following service separation, and request he complete and return the appropriate medical releases for any private provider.  After the Veteran's response, follow the appropriate procedures in obtaining the identified records.  All attempts to obtain records should be documented in the claims folder.

3. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, any records generated prior to August 2007 and from June 2010 to the present must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  All attempts to obtain records should be documented in the claims folder.

4. Following completion of the above, schedule the Veteran for a VA examination to address the nature and etiology of his claimed sleep apnea.  The entire claims file, to include electronic files, must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing and/or consultations should be performed.

Following a review of the claims file and physical examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that his currently diagnosed sleep apnea had its onset or is otherwise etiologically related to his period of active service.  

A complete rationale must be provided for any opinion expressed, including a discussion of the evidence and medical principles which led to the conclusions reached.  The examiner must specifically comment on the Veteran's assertions of noxious snoring and intermittent fatigue while in service.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


